

117 S1022 IS: Increasing American Jobs Through Greater Exports to Africa Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1022IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Durbin (for himself, Mr. Boozman, Mr. Inhofe, Mr. Booker, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo create jobs in the United States by increasing United States exports to Africa by at least 200 percent in real dollar value within 10 years, and for other purposes.1.Short titleThis Act may be cited as the Increasing American Jobs Through Greater Exports to Africa Act of 2021.2.Findings; purpose(a)FindingsCongress makes the following findings:(1)Export growth helps United States business grow and create United States jobs. Ninety-eight percent of United States exports came from approximately 300,000 small- and medium-sized businesses supporting 4,000,000 United States jobs.(2)In a February 5, 2021, message to an African leaders meeting at the African Union Summit, President Joseph R. Biden reaffirmed the United States relationship with African countries as partners in the continent-wide spirit of entrepreneurship and innovation.(3)Many countries have trade-distorting export promotion programs that aggressively subsidize exports to Africa and other countries around the world. In 2019, there were 115 known official export credit providers around the world, including export credit agencies, up from 85 in 2015—a 35 percent increase from 2015 to 2019. The increasing investment by foreign governments into export credit can threaten competitiveness of United States businesses abroad.(4)Between 2008 and 2019, the People's Republic of China alone provided more than $462,000,000,000 in loans to the developing world, and, in 2009, the People's Republic of China surpassed the United States as the leading trade partner of African countries. The Export-Import Bank of the United States reports the People's Republic of China’s export finance activity is larger than all the other export credit agencies in the Group of 7 countries combined, making the People's Republic of China the world’s largest official creditor with a portfolio more than twice the size of the World Bank and International Monetary Fund combined.(5)The Export-Import Bank of the United States supported $12,400,000,000 worth of transactions to sub-Saharan Africa from 2009 to 2019, while in 2018, the People's Republic of China made up 22 percent of public debt stock, and, in 2020, the People's Republic of China made up 29 percent of debt service in low-income countries in Africa. The People's Republic of China accounts for a quarter or more of all public and publicly guaranteed debt in Angola, Djibouti, Cameroon, the Republic of the Congo, Ethiopia, Kenya, and Zambia.(6)The practice of the People's Republic of China of concessional financing runs contrary to the principles of the Organisation for Economic Co-operation and Development related to open market rates, undermines naturally competitive rates, and incentivizes governments in Africa to overlook the People's Republic of China’s troubling record on labor practices, human rights, and environmental impact.(7)Sixty percent of Africa’s approximately 1,250,000,000 people are under the age of 25, and by the year 2050, one-third of global youth will be in sub-Saharan Africa. By 2030, Africa will have 17 cities with more than 5,000,000 inhabitants, as well as 90 cities with populations of at least 1,000,000. Both are factors contributing to rising household consumption predicted to reach approximately $2,500,000,000,000 by 2030.(8)When countries such as the People's Republic of China assist with large-scale government projects, they often gain access to valuable commodities such as oil and copper, typically without regard to environmental, human rights, labor, or governance standards.(b)PurposeThe purpose of this Act is to create jobs in the United States by expanding programs that will result in increasing United States exports to Africa by 200 percent in real dollar value within 10 years.3.DefinitionsIn this Act:(1)AfricaThe term Africa refers to the entire continent of Africa and its 54 countries, including the Republic of South Sudan.(2)African diasporaThe term African diaspora means the people of African origin living in the United States, irrespective of their citizenship and nationality, who are willing to contribute to the development of Africa.(3)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Finance of the Senate; and(B)the Committee on Appropriations, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Ways and Means of the House of Representatives.(4)Development agenciesThe term development agencies includes the United States Department of State, the United States Agency for International Development, the Millennium Challenge Corporation, the United States International Development Finance Corporation, the United States Trade and Development Agency, the United States Department of Agriculture, and relevant multilateral development banks.(5)Multilateral development banksThe term multilateral development banks has the meaning given that term in section 1701(c)(4) of the International Financial Institutions Act (22 U.S.C. 262r(c)(4)) and includes the African Development Foundation. (6)Sub-Saharan regionThe term sub-Saharan region refers to the 49 countries listed in section 107 of the African Growth and Opportunity Act (19 U.S.C. 3706). (7)Trade policy staff committeeThe term Trade Policy Staff Committee means the Trade Policy Staff Committee established pursuant to section 2002.2 of title 15, Code of Federal Regulations, which is composed of representatives of Federal agencies in charge of developing and coordinating United States positions on international trade and trade-related investment issues.(8)Trade Promotion Coordinating CommitteeThe term Trade Promotion Coordinating Committee means the Trade Promotion Coordinating Committee established under section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727).(9)United States and Foreign Commercial ServiceThe term United States and Foreign Commercial Service means the United States and Foreign Commercial Service established by section 2301 of the Export Enhancement Act of 1988 (15 U.S.C. 4721).4.Strategy(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall establish a comprehensive United States strategy for public and private investment, trade, and development in Africa.(b)Focus of strategyThe strategy required by subsection (a) shall focus on—(1)increasing exports of United States goods and services to Africa by 200 percent in real dollar value within 10 years from the date of the enactment of this Act;(2)promoting the alignment of United States commercial interests with development priorities in Africa;(3)developing relationships between the governments of countries in Africa and United States businesses that have an expertise in such issues as critical energy security, infrastructure development, technology, telecommunications, and agriculture;(4)improving the competitiveness of United States businesses in Africa, including by encouraging the adoption of United States construction codes and product standards, with emphasis on those designated as American National Standards by the American National Standards Institute where applicable;(5)exploring the role the African diaspora can play in enhancing competitiveness of United States businesses in Africa and ways that African diaspora remittances can help communities in Africa tackle economic, development, and infrastructure financing needs;(6)promoting economic integration in Africa through working with the subregional economic communities, supporting efforts for deeper integration through the development of customs unions within western and central Africa and within eastern and southern Africa, eliminating time-consuming border formalities into and within these areas, and supporting regionally based infrastructure projects;(7)encouraging a greater understanding among United States business and financial communities of the opportunities Africa holds for United States exports;(8)fostering partnership opportunities between United States and African small- and medium-sized enterprises;(9)supporting African entrepreneurship and private sector development as a means to sustainable economic growth and security; and(10)monitoring—(A)market loan rates and the availability of capital for United States business investment in Africa;(B)loan rates offered by the governments of other countries for investment in Africa; and(C)the policies of other countries with respect to export financing for investment in Africa that are predatory or distort markets.(c)ConsultationsIn developing the strategy required by subsection (a), the President shall consult with—(1)Congress;(2)each agency that is a member of the Trade Promotion Coordinating Committee;(3)the relevant multilateral development banks, in coordination with the Secretary of the Treasury and the respective United States Executive Directors of such banks;(4)each agency that participates in the Trade Policy Staff Committee;(5)the President's Export Council;(6)each of the development agencies;(7)any other Federal agencies with responsibility for export promotion or financing and development; and(8)the private sector, including businesses, nongovernmental organizations, and African diaspora groups.(d)Submission to Congress(1)StrategyNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress the strategy required by subsection (a).(2)Progress reportNot later than 3 years after the date of the enactment of this Act, the President shall submit to Congress a report on the implementation of the strategy required by subsection (a).(3)Content of reportThe report required by paragraph (2) shall include an accounting of all current United States Government programs to promote exports to and trade with Africa and to assist United States businesses competing in the African market as well as an assessment of the extent to which the strategy required by subsection (a)—(A)has been successful in developing critical analyses of policies to increase exports to Africa;(B)has been successful in increasing the competitiveness of United States businesses in Africa;(C)has been successful in creating jobs in the United States, including the nature and sustainability of such jobs;(D)has provided sufficient United States Government support to meet third-country competition in the region;(E)has been successful in helping the African diaspora in the United States participate in economic growth in Africa;(F)has been successful in promoting economic integration in Africa;(G)has encouraged specific policies and programs in Africa that provide a stable, safe, and transparent environment in which business and entrepreneurship can thrive; and(H)has made a meaningful contribution to the transformation of Africa and its full integration into the 21st century world economy, not only as a supplier of primary products but also as full participant in international supply and distribution chains and as a consumer of international goods and services.5.Special Africa Export Strategy CoordinatorThe President shall designate an individual to serve as Special Africa Export Strategy Coordinator—(1)to oversee the development and implementation of the strategy required by section 4; and(2)to coordinate with the Trade Promotion Coordinating Committee, the Assistant United States Trade Representative for African Affairs, and development agencies with respect to developing and implementing the strategy.6.Trade mission to AfricaIt is the sense of Congress that, not later than 1 year after the date of the enactment of this Act, the Secretary of Commerce and other high-level officials of the United States Government with responsibility for export promotion, financing, and development should conduct a joint trade mission to Africa.7.Personnel(a)United States and Foreign Commercial Service(1)In generalThe Secretary of Commerce shall ensure that not less than 10 total United States and Foreign Commercial Service officers are assigned to Africa for each of the first 5 fiscal years beginning after the date of the enactment of this Act.(2)AssignmentThe Secretary shall, in consultation with the Trade Promotion Coordinating Committee and the Special Africa Export Strategy Coordinator, assign the United States and Foreign Commercial Service officers described in paragraph (1) to United States embassies or consulates in Africa after conducting a timely resource allocation analysis that represents a forward-looking assessment of future United States trade opportunities in Africa.(3)Multilateral development banks(A)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary of Commerce shall, using existing staff, assign not less than 1 full-time United States and Foreign Commercial Service officer to be split between the office of the United States Executive Director at the World Bank and the African Development Bank.(B)ResponsibilitiesEach United States and Foreign Commercial Service officer assigned under subparagraph (A) shall be responsible for—(i)increasing the access of United States businesses to procurement contracts with the multilateral development bank to which the officer is assigned; and(ii)facilitating the access of United States businesses to risk insurance, equity investments, consulting services, and lending provided by that bank.(b)Export-Import bank of the United StatesOf the amounts collected by the Export-Import Bank that remain after paying the expenses the Bank is authorized to pay from such amounts for administrative expenses, the Bank shall use sufficient funds to do the following:(1)Increase the number of staff dedicated to expanding business development for Africa, including increasing the number of business development trips the Bank conducts to Africa and the amount of time staff spends in Africa to meet the goals set forth in section 9 and paragraph (5) of section 6(a) of the Export-Import Bank of 1945, as added by section 9(a)(2).(2)Maintain an appropriate number of employees of the Bank assigned to United States field offices of the Bank to be distributed as geographically appropriate through the United States. Such offices shall coordinate with the related export efforts undertaken by the Small Business Administration regional field offices.(3)Upgrade the Bank's equipment and software to more expeditiously, effectively, and efficiently process and track applications for financing received by the Bank.(c)United States International Development Finance Corporation(1)StaffingOf the net offsetting collections collected by the United States International Development Finance Corporation and used for administrative expenses, the Corporation shall use sufficient funds to increase by not more than 2 the staff needed to promote stable and sustainable economic growth and development in Africa, to strengthen and expand the private sector in Africa, and to facilitate the general economic development of Africa, with a particular focus on helping United States businesses expand into African markets.(2)ReportThe Corporation shall report to the appropriate congressional committees on whether recent technology upgrades have resulted in more effective and efficient processing and tracking of applications for financing received by the Corporation.(3)Certain costs not considered administrative expensesFor purposes of this subsection, systems infrastructure costs associated with activities authorized by the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601 et seq.) shall not be considered administrative expenses.(d)Rule of constructionNothing in this section shall be construed as permitting the reduction of personnel of the Department of Commerce, the Department of State, the Export-Import Bank of the United States, or the United States International Development Finance Corporation or the alteration of planned personnel increases in other regions, except where a personnel decrease was previously anticipated or where decreased export opportunities justify personnel reductions.8.TrainingThe President shall develop a plan—(1)to standardize the training received by United States and Foreign Commercial Service officers, economic officers of the Department of State, and economic officers of the United States Agency for International Development with respect to the programs and procedures of the Export-Import Bank of the United States, the United States International Development Finance Corporation, the Small Business Administration, and the United States Trade and Development Agency; and(2)to ensure that, not later than 1 year after the date of the enactment of this Act—(A)all United States and Foreign Commercial Service officers that are stationed overseas receive the training described in paragraph (1); and(B)in the case of a country to which no United States and Foreign Commercial Service officer is assigned, any economic officer of the Department of State stationed in that country receives that training.9.Export-Import Bank financing(a)Financing for projects in Africa(1)Sense of CongressIt is the sense of Congress that foreign export credit agencies are providing financing in Africa that is not compliant with the Arrangement of the Organisation for Economic Co-operation and Development, which is trade distorting and threatens United States jobs.(2)In generalSection 6(a) of the Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)) is amended by adding at the end the following:(5)Percent of financing to be used for projects in AfricaThe Bank shall, to the extent that there are acceptable final applications, increase the amount it finances to Africa over the prior year’s financing for each of the first 5 fiscal years beginning after the date of the enactment of the Increasing American Jobs Through Greater Exports to Africa Act of 2021..(3)Report required(A)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter for 5 years, the Export-Import Bank of the United States shall submit to the committees specified in subsection (d) a report if the Bank has not used at least 10 percent of its lending capabilities for projects in Africa as described in paragraph (5) of section 6(a) of the Export-Import Bank of 1945, as added by paragraph (2), during the preceding year. (B)ElementsEach report required by subparagraph (A) shall include a description of—(i)the reasons why the Bank failed to reach the goal described in that subparagraph; and (ii)all final applications for projects in Africa that the Bank did not support.(b)Availability of portion of capitalization To compete against foreign concessional loans(1)In generalThe Bank shall make available annually such amounts as are necessary for loans that counter trade-distorting financing that is not compliant with the Arrangement of the Organisation for Economic Co-operation and Development or preferential, tied aid, or other related non-market loans offered by other countries with which United States businesses are also competing or interested in competing.(2)Report required(A)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter for 5 years, the Export-Import Bank shall submit to the committees specified in subsection (d) a report on all loans made or rejected by the Bank during the preceding year that were considered to counter trade-distorting financing that is not compliant with the Arrangement of the Organisation for Economic Co-operation and Development and was offered by other countries to its firms. (B)InclusionEach report required by subparagraph (A) shall include a description of the terms of the financing described in that subparagraph offered by other countries to firms that competed against the United States firms.(c)Trade Secrets ActA report required by subsection (a)(3) or subsection (b)(2) may not disclose any information that is confidential or business proprietary, or that would violate section 1905 of title 18, United States Code (commonly referred to as the Trade Secrets Act). (d)Committees specifiedThe committees specified in this subsection are—(1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and (2)the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 10.Small business administrationSection 22(b) of the Small Business Act (15 U.S.C. 649(b)) is amended—(1)in the matter preceding paragraph (1), by striking Director of the United States Trade and Development Agency, and inserting the Director of the United States Trade and Development Agency, the Trade Promotion Coordinating Committee,; and(2)in paragraph (3), by inserting regional offices of the Export-Import Bank of the United States, after Retired Executives,.11.Bilateral, subregional, and regional, and multilateral agreements(a)In generalWhere applicable, the President shall explore opportunities to negotiate bilateral, subregional, and regional agreements that encourage trade and eliminate nontariff barriers to trade between countries, such as negotiating investor-friendly double-taxation treaties and investment promotion agreements. (b)Agreements with African countriesTo the extent any agreement described in subsection (a) exists between the United States and an African country, the President shall ensure that the agreement is being implemented in a manner that maximizes the positive effects for United States trade, export, and labor interests as well as the economic development of the countries in Africa. (c)Consideration of objectivesUnited States negotiators in multilateral fora should take into account the objectives of this Act. 